Citation Nr: 0530898	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, hammertoes, right foot with degenerative changes, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine claimed as secondary to the 
service-connected right foot disability.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO.  
In the July 1998 rating decision, the RO denied a higher 
rating evaluation for the service-connected right foot 
disability, and determined that entitlement to service 
connection was not established for disability of the lumbar 
spine.

The Board notes that during the pendency of this appeal, the 
RO twice increased the rating for the service-connected right 
foot disability, which is currently evaluated as 30 percent 
disabling.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In December 1999 and in August 2004, the Board remanded this 
case to the RO for further evidentiary and procedural 
development.

In July 2003, the veteran testified at a hearing before the 
undersigned via video teleconference.



FINDINGS OF FACT

1.  The veteran's right foot disability can be characterized 
than no more than severe with tenderness, degenerative 
changes of the second right toe interphalangeal joint, 
malunion at the third toe in the proximal phalange, as well 
as nonunion of the fourth right proximal phalanx.

2.  The veteran does not have bilateral pes planus, and he is 
not service-connected for any disability of the left foot.

3.  There is no persuasive evidence indicating that the 
veteran's low back disability is due to service or the 
service-connected right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
disability of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5283-5284 (2005).

2.  A low back disability is not proximately due to a 
service-connected disability, nor is it directly related to 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
April 1995 to July 2005; VA medical examination reports dated 
in January 1998, May 2000, September 2000, September 2002, 
and January 2003; private treatment records; Social Security 
Administration records; and the veteran's November 1999, July 
2000 and July 2003 hearing testimony.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the veteran.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

As part of the Board's review of the evidence, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In this light, the Board notes initially that the veteran's 
allegations are not entirely credible.  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms such 
as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Credibility is an adjudicative, not a 
medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

Physicians have deemed the veteran theatrical in describing 
and demonstrating symptomatology.  See 1998 report by Dr. 
Woods ("totally theatrical physical examination with total 
nonreliability, nonphysiological symptoms").  Effort on some 
physical examinations has been described as poor.  One 
physician noted that although the veteran entered the office 
with a normal gait, he left with an abnormal gait and a limp, 
but was then able to exit the building to his car with a 
normal gait.  See 1997 report by Dr. Clark.  That physician 
also noted that the veteran had "significant pain 
magnification behaviors and nonphysiologic findings."  
Despite his complaints of extreme pain, the veteran appeared 
comfortable during the examination by Dr. Clark, and was able 
to perform physical maneuvers such as twisting at the waist 
to grab papers that were unusual for someone who complained 
of back pain.  He was given a wheelchair in 2000 because he 
stated he had balance problems and difficulty walking, but 
none of the medical records from late 2000 to the present 
show that he was in a wheelchair.  When he was in the 
wheelchair at the time of the 2000 VA examination, it is 
notable that there was no muscle atrophy of the legs, 
indicating that he was still using his legs normally despite 
presenting in a wheelchair.  

The Board has no choice but to decide the case based on the 
evidence of before it and reminds the veteran that 
exaggeration and histrionics do not serve to assist him in 
establishing entitlement to the benefits sought.  Rather, 
obfuscation of the facts prevents true knowledge of his 
situation and may well not lead to the desired results.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected right foot disability has 
been rated 30 percent disabling by the RO under the 
provisions of Diagnostic Code 5283-5284.  Id.; 38 C.F.R. 
§ 4.71a.  Under both of these provisions, the veteran is in 
receipt of the highest rating available, and he is entitled 
to no further compensation under them.  The veteran is rated 
for a marked level of limitation of the right foot.  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, 
because functional loss is already being compensated, and 
because the veteran is receiving the maximum schedular 
evaluation, an increased disability rating based on 
functional loss is not available.

The Board will consider whether a higher rating can be 
granted under any other diagnostic code pertinent to a foot 
disorder.  

The only higher rating available for disabilities of the feet 
is 50 percent under Diagnostic Codes 5276 and 5278 applicable 
to bilateral acquired pes planus and bilateral acquired claw 
foot respectively.  38 C.F.R. § 4.71a.  

The record does not indicate the presence of bilateral pes 
planus.  Thus, Diagnostic Code 5276 is not for application.  
Bilateral claw foot, on the other hand, has been noted.  A 50 
percent evaluation under Diagnostic Code 5278, however, is 
not warranted.  The veteran has not been awarded service 
connection for a left foot disability, and there is no 
indication in the record that left foot pes cavus is related 
to any such disorder of the right foot.  Thus, in the Board's 
view, a rating contemplating bilateral pes cavus is 
inapplicable herein.  

The only other provision potentially applicable would be a 
rating for loss of use of the foot.  Although the veteran 
appears to argue such, the Board finds his statements of 
limited value in this regard.  As discussed above, the 
evidence concerning the presence or extent of any altered 
gait is contradictory.  The veteran requested a wheelchair 
based on balance difficulties, but has not used one for 
approximately the past five years.

As apparent from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2005) whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right foot disability not contemplated in the currently 
assigned 30 percent rating permitted under the Schedule.

The Board notes that the Social Security Administration  
(SSA) determined the veteran is disabled, in part, based on 
his foot disorder.  Although VA is required to consider the 
SSA's findings, VA is not bound by their conclusions.  
Adjudication of VA and Social Security claims is based on 
different laws and regulations.  The award of disability 
benefits was based not only on the right foot disorder, but 
on the back condition as well.  In determining the proper 
disability rating for the veteran's service-connected foot 
disorder, VA is only evaluating the severity of the symptoms 
and impairment resulting from that condition.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

Initially, the Board notes that the veteran feels he is 
already service-connected for a back condition because it is 
listed on a rating decision.  However, it was listed by the 
RO as a nonservice-connected condition when his claim for 
pension benefits was considered.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records make no mention of a low back 
disability.  Indeed, the veteran did not begin to complain of 
low back symptomatology until many years after service.  The 
post-service medical evidence, likewise, does not reflect a 
link between the veteran's low back disability and any 
incident in service.  In the absence of a nexus between a 
claimed disability and service, service connection cannot be 
granted.  The Board notes the August 1998 statement from a 
nurse, D.A., indicating that the veteran's "mortar injury" 
led to a gait disturbance which then affected his spine.  
There are no indications in the service medical records that 
the veteran was ever injured by a mortar, and he certainly 
has not stated such when pursuing this claim.  As such, 
service connection for a low back disability on a direct 
basis is denied.  38 C.F.R. § 3.303.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 "... refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board is of the view that service connection for the 
veteran's low back disability on a secondary basis is not 
warranted.    

In July 1998, C. Tharenos, M.D. wrote that there "could be a 
relationship" between the veteran's gait and his low back 
disability, but there was no "clear relationship." The 
Board finds that Dr. Thernos's favorable opinion is not 
helpful because it is speculative, and service connection 
cannot be based on a resort to speculation.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (a medical opinion based 
purely on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  The fact that there "could" be a 
relationship equally implies that there "could not," and 
does not rise to the level of probability needed.  Also, it 
must be noted that the actual examination report of the 
veteran by Dr. Tharenos indicated that his gait was 
"noncontributory." 

In August 1998, a VA registered nurse practitioner opined 
that the veteran's right foot disability caused gait 
disturbance, which affected his spine.  The Board also does 
not find this opinion persuasive.  No rationale was provided.  
Service connection cannot be granted without a supportive 
rationale.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(a medical opinion is inadequate when it is unsupported by 
the evidence).  In any event, the nurse did not state that 
the veteran's right foot disability had actually caused or 
aggravated his spine disorder.  Rather she said it 
"affected" the spine, without indicating how, and without 
stating that this "affect[ing]" led to the condition the 
veteran now has.  Moreover, as noted in more detail above, 
the evidence is unclear regarding the presence of any limp or 
altered gait which would lead to the low back disability.  
The Board observes that in November 1997, the veteran entered 
J.L.K. Clark, M.D.'s office walking normally.  Upon 
conclusion of the examination, he exited the physician's 
office with an abnormal gait and limp, but then left the 
building and walked to his car with a normal gait.  The 
veteran's gait has been noted as fine despite his complaints, 
and his account of the severity of his disability has been 
rejected by some medical professionals as exaggerated.  The 
Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

The only other evidence favorable to the veteran's claim is 
in July 2000, L.R. Nowlin, D.P.M. stated that right lower 
extremity pain adversely affected gait and function and 
caused low back pain.  Pain, however, does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Dr. Nowlin did not state that 
the right foot problems actually caused or aggravated a 
chronic low back disorder.

Upon examining the veteran and reviewing the claims file, a 
VA examiner, in January 2003, opined that the veteran's low 
back disability was unrelated to the right foot disability.  
The examiner observed that the veteran had been in a 
wheelchair since 2000.  Thus any altered gait would have no 
impact on the spine.  Rather, the examiner opined that the 
low back disability had resulted from a 1993 motor vehicle 
accident.  Finally, the examiner asserted that there was no 
strong data that the veteran's service-connected right foot 
disability had any impact on the veteran's low back 
disability.  

The Board finds the January 2003 VA examination report the 
most reliable competent medical evidence of record.  It is 
based on a review of the medical record in its entirety and 
provides a rationale for all conclusions.  Because the 
January 2003 VA examiner opined that the veteran's low back 
disability was unrelated to the service-connected right foot 
disability, service connection for the low back disability on 
a secondary basis is denied.  Id.

Again, although the veteran might well believe his low back 
disability is somehow related to his service-connected right 
foot disability, his opinion in this regard is not one upon 
which the Board may rely.  Id.

As for whether the foot disorder is aggravating the back 
condition, the VA examination in September 2002 concluded 
this was likely.  As noted above, in determining whether 
there is aggravation, VA must determine the extra degree of 
disability that is a result of the service-connected 
condition.  The 2002 VA examiner provided no rationale for 
the opinion, so the file was referred for an additional 
opinion.  The subsequent opinion in 2003 is that there was no 
data showing increased manifestations of the low back 
disorder due to the foot condition.  Moreover, the 2002 
opinion is simply not persuasive since, like the other 
opinions discussed above, it was based on the premise that 
the veteran has an abnormal gait.  For the reasons given 
above, the Board concludes that premise is, at best, suspect.  
Therefore, the Board concludes service connection based on 
aggravation is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Indeed, the entirety of the reliable 
evidence weighs against the veteran's claim.  In such cases, 
the benefit of the doubt rule does not apply.  Se Ortiz, 
supra.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2001, February 2003, and 
August 2004.  Those letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and supplemental statements of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the August 2005 supplemental 
statement of the case.  

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  In March 2003, he stated that he had no more 
evidence to submit.  When considering the notification 
letters, the rating decision on appeal, the statement of the 
case, and supplemental statements of the case, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield, supra.  

The Board also notes that Pelegrini II held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (in this case the RO) decision on a 
claim for VA benefits.  That was legally impossible in the 
circumstances of this case, where the claims were adjudicated 
in 1998.  However, the veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claims, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were readjudicated and additional 
supplemental statements of the case were provided thereafter.  
Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records, as well as records from the Social 
Security Administration.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his right leg disability caused the low 
back disability and information regarding the severity of his 
service-connected right foot disability.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


